Citation Nr: 1719364	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  16-63 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a disorder of both feet, to include plantar fascial fibromatosis, heel spurs, and fat pad atrophy.

2.  Entitlement to service connection for a disorder of both lower extremities, to include edema.

3.  Entitlement to service connection for a low back disorder, to include degenerative disc disease.

4.  Entitlement to service connection for lumbar radiculopathy of both lower extremities.

5.  Entitlement to service connection for diabetes mellitus, type II.

6.  Entitlement to service connection for diabetic neuropathy of both lower extremities.


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from March 1953 to March 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In the November 2014 rating decision, the RO denied service connection for diabetes, back problems, foot problems, neuropathy, and leg problems.

In his December 2016 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge at the RO.  In an April 2017 telephone call, the Veteran's spouse indicated that the Veteran wished to cancel the hearing.  The Board therefore deems his hearing request withdrawn pursuant to 38 C.F.R. § 20.702 (e) (2016).  

In his December 2014 Notice of Disagreement, the Veteran attempted to raise the issue of service connection for a shoulder disorder.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

In a December 2016 statement, the Veteran attempted to raise the issue of service connection for a left hip disorder.  Effective March 24, 2015, when a claimant submits a communication indicating desire to file a claim for benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.350 (a).  38 C.F.R. § 3.155(a) 2015); 79 Fed. Reg. 57,660 (Sept. 25, 2014) (codified in 38 C.F.R Parts 3, 19, and 20 (2016)).  When such a communication is received, the AOJ shall notify the claimant of the information needed to complete the application form or form prescribed by the Secretary.  38 C.F.R. § 3.155(a) (2015); 79 Fed. Reg. 57,660 (Sept. 25, 2014).  A complete claim on an application form designed for the purpose is required for all types of claims.  38 C.F.R. § 3.155(d) (2016).  This request is referred to the AOJ for appropriate action to be determined by the AOJ in accordance with the revised regulations.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a disorder of both feet, both lower extremities, the low back, and lumbar radiculopathy of both lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Diabetes mellitus, type II initially manifested many years after separation from service and is not shown to be etiologically related to service.

2.  Diabetic neuropathy is a complication of diabetes mellitus.


CONCLUSIONS OF LAW

1. Diabetes mellitus, type II was not incurred in or aggravated by service and may not be presumed to have been incurred in or as a result of service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).  

2.  Diabetic neuropathy of the lower extremities was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

VA's duty to notify was satisfied by a February 2014 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including VA and private treatment records.  

The Board notes that all of the Veteran's service treatment records were destroyed in a fire.  The United States Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because of the missing records, the analysis below has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

The Veteran was not afforded a VA examination for diabetes mellitus or diabetic neuropathy, but the Board finds that an examination is not warranted.  As discussed in further detail below, the probative evidence does not show that there is any indication that the Veteran's current diabetes mellitus or diabetic neuropathy may be associated in any way with the Veteran's service.  Therefore, the duty to obtain a medical opinion has not been triggered in connection with these issues.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Board accordingly concludes that no examination is  required to support the Board's adjudication of the claims of entitlement to service connection for diabetes mellitus and diabetic neuropathy.  

Service Connection - Diabetes Mellitus and Diabetic Neuropathy

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The presumption of service connection applies to anyone who served on active duty for 90 days of active, continuous service.  38 C.F.R. § 3.307(a)(1); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  Post-service development of diabetes mellitus to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  
Because the record does not indicate that diabetes mellitus had its onset within one year of the Veteran's separation from active duty service, presumptive service connection is not warranted. 

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

The Veteran has diabetes mellitus, type II.  He contends that this is related to his active duty service.  He suggests that his diabetes might be related to wearing ill-fitting combat boots in Korea.

Although the Veteran's service treatment records are lost, the record does not reflect, and the Veteran does not contend, that diabetes mellitus had its onset in service or within one year thereafter.  The earliest mention of a diagnosis appears in a VA treatment record from October 2002, nearly 50 years after the Veteran's separation from active duty service.  

The Veteran has submitted statements that detail the nature of his reported symptoms.  However, the issue in dispute is nexus to service, not the existence of a disability, and the lay statements do not discuss any specific timeframe for onset of symptoms.  The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this case, however, the Veteran is not competent to provide an etiology opinion for his diabetes mellitus.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran in this case is not shown to possess any pertinent medical training or expertise that would make him competent to render an opinion on the etiology of diabetes mellitus or to express an opinion about when the Veteran's symptoms first warranted any medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide a medical diagnosis).  Thus, to the extent that the lay statements express an opinion that the Veteran's diabetes mellitus is etiologically related to active duty service, they are not competent medical opinions and they cannot be assigned any probative weight.  

The record contains no evidence, other than the Veteran's assertions, that his diabetes mellitus was caused or exacerbated by his active duty service.  As stated above, those assertions cannot be assigned any probative weight.  Moreover, the record contains no competent evidence or plausible argument that it is possible for the wearing of ill-fitting combat boots to cause or aggravate diabetes mellitus.

Furthermore, the Board has also considered whether service connection for diabetes mellitus is warranted on a presumptive basis as a chronic disease.  In this case, there is no evidence that he was diagnosed with or was otherwise shown to have diabetes mellitus during service or within one year after separation from service.  As noted above, the Veteran in this case does not contend that diabetes had such an early onset and would not be competent to diagnose himself with diabetes if he had so contended.  Therefore, this presumption is inapplicable in the current case.  

Because the preponderance of the evidence is thus against finding that the Veteran's diabetes mellitus is etiologically related to his active duty service or had its onset within one year thereafter, entitlement to service connection for diabetes mellitus is denied.

Diabetic neuropathy is "any of several clinical types of polyneuropathy seen with diabetes mellitus."  Dorland's Illustrated Medical Dictionary, 1268 (32d Ed. 2012).  Because diabetic neuropathy is, by definition, a complication of diabetes mellitus, if diabetes mellitus is not service connected, it follows that diabetic neuropathy is also not service connected.  For that reason, entitlement to service connection for diabetic neuropathy of the lower extremities is also denied.


ORDER

Entitlement to service connection for diabetes mellitus, type II is denied.

Entitlement to service connection for diabetic neuropathy of the lower extremities is denied.  


REMAND

VA's duty to assist includes the obligation to provide an examination with regard to claims for disability compensation when there is competent evidence of a disability that may be associated with an in-service disease, injury or event, but there is insufficient information to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The AOJ denied the Veteran's claims for service connection for a disorder of both feet, both lower extremities, a low back disorder, and lumbar radiculopathy without first arranging for examinations by qualified medical professionals for help in determining whether the Veteran's claimed disabilities are related to service.  As stated above, the Board has divided the neuropathy claim into separate claims for diabetic neuropathy and lumbar radiculopathy and has denied the diabetic neuropathy claim.

The Veteran's post-service medical records indicate diagnoses including plantar fascial fibromatosis, heel spurs, fat pad atrophy, lower extremity edema, degenerative disc disease, and lumbar radiculopathy.  The Veteran has contended that his current foot disorders began when he wore ill-fitting combat boots in Korea, that he was treated for foot disorders in service, and that these disorders in turn caused disorders of the lower extremities and low back, which in turn caused radiculopathy.  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  Id., at 83.  This evidence meets that threshold, and examinations are necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange for the Veteran to have an examination by an appropriate examiner for the purpose of determining the current nature and likely etiology of any foot disorders, lower extremity disorders, low back disorder, and lumbar radiculopathy.  The electronic claims file must be made available to the examiner for review, and the examination must reflect that such review has been accomplished.  

The examiner must provide an opinion as to whether it is as likely as not (a probability of 50 percent or greater) that any current foot disorder, lower extremity disorder, low back disorder, and lumbar radiculopathy had their origin in service or are in any way related to the Veteran's active service, including as a result of his wearing ill-fitting combat boots while serving in Korea.  

In reaching these determinations, the examiner should take into account the lay statements of record regarding the nature and onset of symptoms, including the Veteran's report of continuous foot symptomatology since active duty service.  The examiner is advised that the Veteran is competent to report symptoms and treatment and other laypeople are competent to report their observations of the Veteran's symptoms.  The examiner is also advised to assume that the Veteran's report of the circumstances of his active duty service is credible.

The rationale for any opinion expressed should be provided.  Note that the Veteran's service treatment records were totally lost to fire and the lack of those records cannot serve as the sole basis for a negative finding.  If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.  

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


